Citation Nr: 1455615	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  10-38 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The issue of entitlement to an increased evaluation for a psychiatric disability was previously before the Board in March 2014 at which point it was remanded for further development.  On remand, the Appeals Management Center (AMC), in an August 2014 rating decision, granted an increased initial evaluation of 30 percent.  As this is not considered a full grant of the benefit sought on appeal, the issue is still before the Board and has been rephrased accordingly.

As discussed below, the issue of entitlement to a TDIU has been raised by the record.  When entitlement to a TDIU is raised during the adjudicatory process of an underlying disability, it is part of the claim for benefits for the underlying claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue of entitlement to a TDIU is properly before the Board.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's acquired psychiatric disability was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: panic attacks, impairment of memory, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation without plan or intent, depression, anxiety, social withdrawal and occasional auditory hallucinations.

2.  The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent initial evaluation for the Veteran's acquired psychiatric disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation: Acquired Psychiatric Disability

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the period on appeal, the Veteran has been assigned a 30 percent evaluation for an acquired psychiatric disability.  This has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.  

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

A review of post-service treatment records shows continuous treatment for acquired psychiatric disabilities including PTSD, depression and anxiety.  VA treatment notes of record dated between 2009 and 2014 show GAF scores ranging from 48 in July 2010 to 65 in April 2011, with the majority of the GAF scores ranging from 50 to 55.

The Veteran has consistently reported symptoms such as frequent depression, mood swings, bad nightmares, hearing voices, perceptual disturbances of shadows, anxiety, irritability, lack of concentration, anger, issues with memory, panic attacks, passive suicidal ideation without plan or intent, paranoia, withdrawal from social situations, hypervigilance, extreme reactivity, severe intrusive recollections and feelings of hopelessness.

In January 2010 the Veteran was afforded a VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported symptoms including depression, trouble sleeping, severe intrusive recollections, nightmares, hypervigilance, avoidance of anything related to Vietnam, extreme reactivity, social withdrawal and isolation.  The Veteran reported that he had made a few friends at the DAV but that he was only comfortable in small groups of people.  He also reported that at times he wishes "that I didn't wake up some days."  

The Veteran reported that he had anywhere between 25 to 30 jobs in 29 years.  He was employed as a concrete finisher, a handyman, a carpenter, a press operator, and a welding press operator.  He stated that his longest job was 2 years and 2 months.  He reported that he "didn't do well with supervisors," which the examiner noted suggested "that he had authority problems."  The Veteran also reported having problems with lifting because of back problems, which was the reason for his current unemployment.

Upon mental examination the examiner noted that the Veteran was cooperative and his attitude varied between friendly and indifferent.  He affect and mood were general euthymic and attention and concentration were intact.  The Veteran was fully oriented and his thought processes were unremarkable.  The Veteran had some struggles with impulse control and there was evidence of clinical depression including withdrawal and isolation.

The examiner diagnosed depressive disorder, PTSD and a personality disorder and assigned a GAF of 53.  The examiner noted that the GAF score of 53 applied to depressive disorder and personality disorder and a GAF score of 71 applied to the diagnosis of PTSD.  The examiner noted that impairment was more the result of depression than PTSD.

The examiner noted that there were mild, transient functional impairments in mood, in social/interpersonal relationships, in family functioning and sometimes in the area of thinking.

In April 2011 the Veteran was afforded another VA examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The Veteran reported symptoms including some issues with long term and short term memory.  He reported panic attacks and depression as well as intrusive thoughts and nightmares.

Upon mental examination the examiner noted that the Veteran was cooperative and did not exhibit inappropriate behavior.  The Veteran denied suicidal ideation but noted that "he hopes he does not wake up in the morning."  The Veteran's appearance was fair; his grooming "needed a little attention."  The Veteran was oriented and did not display obsessive or ritualistic behavior.

The examiner diagnosed PTSD, depressive disorder, anxiety disorder and personality disorder.  The examiner assigned a GAF score of 65 for PTSD, 60 for depressive disorder and anxiety disorder, and 53 for personality disorder.  The examiner noted that in the past 6 months the Veteran's GAF score had been as low as 53 for all diagnoses.  

The examiner believed that a majority of the Veteran's past issues were related to his personality disorder and that his current symptoms seem to be the result of his depressive disorder and anxiety disorder, not PTSD.

The examiner opined that functioning in employment is not impacted by the Veteran's mental health issues because he reported that he had not been gainfully employed since 2002 because of back issues.  

Based on the evidence of record, the Board finds that an increased initial evaluation of 50 percent is warranted.  While the Veteran may not exhibit all of the signs and symptoms listed under the 50 percent evaluation, as noted above, the symptoms listed in the rating criteria serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran has consistently been assigned GAF symptoms between 50 and 55, which indicates moderate symptoms.  The Veteran's symptoms such as depression, panic attacks, anxiety, nightmares, disturbances of motivation and mood, mood swings, occasional impaired impulse control and difficulty in adapting to stressful situations and establishing and maintaining effective relationships, provides the overall disability picture that the Veteran has occupational and social impairment with reduced reliability and productivity.

The Board finds that a higher evaluation of 70 percent is not warranted.  There is no indication that the Veteran has, for example, consistently had GAF scores of below 50.  While he often had scores of 50, he had very few notations of scores in the 40s.  While he has reported that he wishes he would not wake up in the morning, he has not displayed active suicidal intent or a plan and has actively denied such intent.  The Veteran also reported that he hears voices or occasionally senses perceptual changes in the shadows, which indicates a serious disability.  However, the Veteran also reported occasionally making friends at the DAV and having relationships with girlfriends, and he was always noted to be capable of carrying out activities of daily life, all of which indicates a mild disability.  The Veteran has mood swings, which causes his symptoms to worsen at times, but overall the best medical evidence of record indicates that a 50 percent evaluation more accurately describes the Veterans' symptoms.  The Veteran's own statement, overall, would provide factual evidence against a higher rating. 

For example, treatment records and VA examinations show that the Veteran has not had obsessional rituals which interfere with routine activities, speech that was intermittently illogical, obscure, or irrelevant, near-continuous panic or depression, or spatial disorientation, providing persuasive evidence against a 70 percent evaluation.  Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 70 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  His own statements would provide evidence against this finding.

The Board has considered a staged rating, but finds that the totality of the evidence shows that a rating of 70 percent is not warranted at any point during the period on appeal.  

The Board has also considered whether an extraschedular evaluation is warranted for an acquired psychiatric disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's acquired psychiatric disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on depression, anxiety, panic attacks, sleep disturbance, irritability, and the inability to establish and maintain effective relationships.  In this case, considering the lay and medical evidence for the entire period on appeal, the Veteran's acquired psychiatric disability is manifested by symptoms that are part of the schedular rating criteria.  Without taking into consideration the Veteran's statements and problems, totally, the 50 percent finding could not be reached.

TDIU

At the outset, the Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

The Board finds that a TDIU claim has been raised in this case.

In this case, the Veteran's representative raised the issue of TDIU in the October 2014 appellate brief.  The Veteran had also claimed entitlement to TDIU in July 2014.

Entitlement to TDIU was denied in an October 2013 rating decision, before the Board's March 2014 remand for an increased evaluation for an acquired psychiatric disability, and before the increased evaluation was granted by the AMC in August 2014.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for an acquired psychiatric disability, which as noted above is evaluated as 50 percent disabling from September 30, 2009; diabetes, which is evaluated as 20 percent disabling from October 1, 2002, and 40 percent disabling from April 19, 2011; peripheral neuropathy of the bilateral upper extremities secondary to diabetes with evaluations of 20 percent disabling from November 15, 2011; peripheral neuropathy of the bilateral lower extremities with evaluations of 10 percent disabling from January 30, 2008; atrial fibrillation associated with diabetes and tinnitus, evaluated as 10 percent disabling; and rhinitis, hemorrhoids, a brain or spinal cord condition, erectile dysfunction associated with diabetes and bilateral hearing loss, all evaluated as noncompensable.

As the Veteran has at least one disability ratable at 40 percent or more and a combined rating of 70 percent or more, the Board finds that he meets the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).  

The Veteran has consistently reported that he has not been gainfully employed since 2002 when he was forced to stop working due to back problems.  

The Board notes that the Veteran is not service-connected for back problems.

Instead, the Board finds that the Veteran now has several other severe service-connected disabilities that, when taken as a whole, would prevent the Veteran from obtaining and maintaining gainful employment.

As noted above, VA examiners have noted that the Veteran's inability to keep a job for an extended period of time could be a result of issues with authority that stem from his acquired psychiatric disability.  His other service connected problems only make the problem of finding and hold a job only worse. 

In an October 2011 VA diabetes examination the examiner noted that the Veteran was precluded from returning to work as a truck driver because of his insulin use.  The examiner noted that the Veteran was still able to work on a factory line in a position that required mild to moderate lifting.

In July 2014 the Veteran submitted a statement by his VA doctor that the Veteran should be considered unemployable due to his upper and lower bilateral neuropathy and atrial fibrillation.  

The Board notes that there has been no further development, to include a VA examination to address the Veteran's claim for a TDIU.

The Board also notes that the ultimate issue of whether a TDIU should be awarded is not a medical issue, but a determination of law for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011).  

Accordingly, the Board will proceed with a determination, even though the Veteran was not afforded an additional VA examination. 

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  

Duties to Notify and Assist

Preliminarily, the Board notes that the Veteran's claim for entitlement to a TDIU has been granted in full.  Accordingly, a discussion of the duties to notify and assist with regard to the claim for a TDIU is unnecessary.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board finds that the VA fulfilled its duty to notify in an October 2009 letter.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.

The Veteran has also been afforded adequate examinations.  VA provided the Veteran with a PTSD examination in January 2010 and April 2011.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded an adequate examination on the issue of entitlement to an increased evaluation for PTSD.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).      

ORDER

An initial evaluation of 50 percent, but not greater, for an acquired psychiatric disability is granted.

Entitlement to a TDIU is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


